By the Court—(Stopping Vroom, contra)
A party may not give evidence of general bad character to impeach or discredit a witness whom he has called and examined; but if the witness state matters which operate against him, he .may call witnesses to prove those matters to be otherwise. Hence the second witness was rightfully examined; and the two witnesses differing as to the value, presented a question to the court to decide which should be preferred. They adopted the valuation of the second witness, and of the propriety of their determination, being matter of fact, we have-no authority to inquire.
Let the judgment be affirmed.